PER CURIAM.
Jermaine Johnson appeals from the trial court’s order summarily denying his motion for postconviction relief, which Johnson alleges is based upon newly-discovered evidence. As the State properly concedes on appeal, the trial court should not have denied the motion on its merits; rather, given the facial insufficiency of the motion, the trial court should have entered a nonfi-nal, nonappeable order dismissing the motion and allowing Johnson sixty days within which to file an amended motion. See Fla. R. Crim. P. 3.850(f)(2); White v. State, 116 So.3d 597 (Fla. 3d DCA 2013).
' We therefore reverse the order denying the motion, remand the cause for the court to enter an order which dismisses the motion as insufficient and which allows Johnson sixty days in which to file an amended motion.